Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s cancellation of Claims 10-13 is acknowledged.
Applicant’s arguments, see pages 7-10, filed 28 June 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140370440 A1 (Yamada).
Applicant argues that amended Claim 1 overcomes the prior art references Inoue (US 20120288682 A1), JP ‘104 (JP 2009298104 A), and Yamada (US 20140370440 A1). Specifically, Applicant argues that neither Inoue nor JP ‘104 teach the presence of compounds (d1), (d2), and (d3) simultaneously. The Examiner agrees with Applicant that the Inoue reference does not teach a composition that contains (d1), (d2), and (d3) simultaneously. However, the Examiner does not agree that JP ‘104 does not teach a composition that contains (d1), (d2), and (d3) simultaneously. JP ‘104 teaches the presence of a hydrophilic monomer having an ethylenically unsaturated bond (component B) and a hydrophobic monomer having an ethylenically unsaturated bond (component C) simultaneously (paragraph 0007 of the English translation). Component B may be a diacrylate or dimethacrylate monomer (paragraph 0013 of the English translation), which would correspond to component (d1) of the instant application. Component C may be an acrylate or methacrylate monomer with a cyclic structure (paragraph 0018 of the English translation), which would correspond to component (d2) of the instant application. An additional monomer may be included with components B and C (paragraph 0023 of the English translation). Example 1 (paragraph 0054 of the English translation) teaches, in the composition, BP-6EM, which is the reaction product of a bisphenol compound with triethylene glycol methacrylate. This reaction product is a dimethacrylate compound having a cyclic structure which matches the description of (d3) of the instant application. Thus, JP ‘104 does teach in simultaneous use of compounds (d1), (d2), and (d3) in the composition.
Applicant further argues that Inoue and JP ‘104 fail to disclose the ratios of the monomer compounds with respect to each other. In addition to this, Applicant argues that the reference Yamada does not teach the total amount of (d1), (d2), and (d3) in the composition is within the range of 7.5 to 19 wt%. The Applicant is correct that the sum of components (d1), (d2), and (d3) in Yamada do not fit the range of 7.5 to 19 wt% of the total composition. However, upon further review, JP ‘104 appears to teach this limitation. Paragraph 0052 of the English translation of JP ‘104 describes a preparation of a mixture of the water-dispersible latex and the hydrophilic polymer (component B, which corresponds to (d1) of the instant application). The mixture described contains 13 parts by weight of a phenoxy polyethylene glycol acrylate (P400A), which is analogous to compound (d2) of the instant application and 5 parts by weight of a polycondensation product of glycerin polyether polyol, succinic anhydride, and 2-hydroxyethyl acrylate, which is analogous to compound (d1) of the instant application. A summary of the latex mixture composition can be seen in the table below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Paragraph 0054 of the English translation of JP ‘104 describes the incorporation of the above mixture with the rest of the components of the composition. A summary of the final composition can be seen in the table below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Using the amounts of the components analogous to (d1) and (d2) that are present in the latex mixture, the final composition can be concluded to contain 3.6 wt% (d1), 9.5 wt% (d2), and 4.5 wt% (d3), meaning that components (d1), (d2), and (d3) make up 17.6 wt% of the entire composition and thus fit the range specified by instant Claim 1. However, JP ‘104 does not teach the ratios of (d1), (d2), and (d3) with respect to each other.
Applicant further argues that Yamada does not teach the content of (d1) is within the range of 38 to 67 wt% with respect to the total amount of (d1), (d2), and (d3). Paragraphs 0021-0025 of Yamada describe compounds (C-1), (C-2), and (C-3). Component (C-1) is present in the total composition in a range of 10 to 30 wt% (Yamada, paragraph 0021). Component (C-2) is present in the total composition in a range of 1 to 20 wt% (Yamada, paragraph 0023). Component (C-3) is present in the total composition in a range of 0 to 20 wt% (Yamada, paragraph 0025). Component (C-3) is said to enhance the mechanical strength of the printing plate and to improve the printing durability (Yamada, paragraph 0025) and could be a compound such as 1,9-nonanediol dimethacrylate (Yamada, paragraph 0024), which is a compound named as a suitable choice for (d1) in the instant application. Thus, a composition could be formulated such that the composition has ratios of these components within the range specified by instant Claim 1, with the motivation for including a component such as 1,9-nonanediol dimethacrylate in a larger quantity being that the printing plate obtained would possess enhanced mechanical strength and improved printing durability.
As a result of Applicant’s amendments to the claims, Claim 1 is now rejected in view of Yamada, as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120288682 A1 (Inoue) in view of JP 2009298104 A (JP ‘104) and US 20140370440 A1 (Yamada).
Regarding Claims 1-5 and 7-8, Inoue discloses a photosensitive composition for a flexographic printing plate comprising a water-dispersible latex, a rubber, a surfactant, a photopolymerizable monomer, and a photopolymerization initiator (paragraph 0013 and Claim 7). Inoue discloses that the polymerizable compound can include compounds such as 1,9-nonanediol dimethacrylate (corresponding to (d1) of the instant application), phenoxyethyl methacrylate (corresponding to (d2) of the instant application), and a polyvalent methacrylate synthesized by an addition reaction of a compound having an ethylenic unsaturated bond and an active hydrogen such as an unsaturated carboxylic acid and an unsaturated alcohol to ethylene glycol diglycidyl ether (corresponding to (d3) of the instant application). These compounds can be represented by Formulas (1), (2), and (3) of the instant application, respectively. See paragraphs 0037-0038 for these compounds and additional suitable compounds. JP ‘104 teaches a flexographic printing plate precursor including a photosensitive resin layer that comprises a water-dispersible latex, a hydrophilic monomer having an ethylenically unsaturated bond, a hydrophobic monomer having an ethylenically unsaturated bond, a rubber, and a photopolymerization initiator (paragraph 0007 of the English translation). JP ‘104 also teaches that a surfactant may be added (paragraph 0032 of the English translation). JP ‘104 teaches that phenoxypolyethylene glycol acrylate (corresponding to (d2) of the instant application), a polycondensation product of glycerin polyether polyol, succinic anhydride, and 2-hydroethyl acrylate (corresponding to (d1) of the instant application), acrylic acid stearyl ester (corresponding to (d1) of the instant application), a diester of bisphenol with triethylene glycol methacrylate (corresponding to (d3) of the instant application), and stearyl acrylate (corresponding to (d1) of the instant application are used in combination as the monomers (paragraphs 0052 and 0054 of the English translation). JP ‘104 also teaches that the total amount of components corresponding to (d1), (d2), and (d3), in regards to the entire composition, is within the range specified by instant Claim 1 (see JP ‘104, paragraphs 0052 and 0054 of the English translation, in addition to the tables presented above). However, neither Inoue nor JP ‘104 teach the respective ratios of components (d1), (d2), and (d3) with respect to one another. Yamada teaches a resin composition for flexographic printing plates that contains photopolymerizable unsaturated compound (C), which comprises an oligomer (C-1), a hydroxyl-group containing monomer (C-2), and a monomer containing no hydroxyl groups (C-3). See Yamada, abstract. These components act to achieve desired physical behaviors of the surface layer during exposure, such as the cross-link density (see Yamada, paragraph 0021-0024). Paragraphs 0021-0025 of Yamada describe compounds (C-1), (C-2), and (C-3). Component (C-1) is present in the total composition in a range of 10 to 30 wt% (Yamada, paragraph 0021). Component (C-2) is present in the total composition in a range of 1 to 20 wt% (Yamada, paragraph 0023). Component (C-3) is present in the total composition in a range of 0 to 20 wt% (Yamada, paragraph 0025). Component (C-3) is said to enhance the mechanical strength of the printing plate and to improve the printing durability (Yamada, paragraph 0025) and could be a compound such as 1,9-nonanediol dimethacrylate (Yamada, paragraph 0024), which is a compound named as a suitable choice for (d1) in the instant application. Thus, a composition could be formulated such that the composition has ratios of these components within the range specified by instant Claim 1, with the motivation for including a component such as 1,9-nonanediol dimethacrylate in a larger quantity being that the printing plate obtained would possess enhanced mechanical strength and improved printing durability. Inoue, JP ‘104, and Yamada are analogous art because each reference pertains to flexographic printing plate precursors. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a mixture of photopolymerizable monomers, the monomers being present in the composition in an amount between 7.5 to 19 wt%, as taught by JP ‘104, and the monomers having ratios relative to one another such that a compound represented by (d1) is present in a quantity greater than compounds represented by (d2) and (d3), as taught by Yamada, in the composition disclosed by Inoue because the mixture of monomers, when combined with the other components of the precursor resin, results in a printing plate that can suppress adhesion and fusion of engraving residue to the plate (see JP ‘104, paragraph 0008 of the English translation) and the inclusion of a compound represented by (d1) in an amount greater than compounds (d2) and (d3) results in enhanced mechanical strength of the printing plate and improved printing durability (see Yamada, paragraph 0025).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120288682 A1 (Inoue) in view of JP 2009298104 A (JP ‘104) and US 20140370440 A1 (Yamada) as applied to Claim 1 above, and further in view of US 20100297558 A1 (Becker).
Regarding Claim 6, Inoue, JP ‘104, and Yamada disclose photosensitive compositions for flexographic printing plates that comprises monomers according to Formulas (1), (2), and (3). However, Inoue, JP ‘104, and Yamada do not specifically name isobornyl acrylate or isobornyl methacrylate as (d2). Becker teaches photopolymerizable flexographic printing elements comprising ethylenically unsaturated monomer(s) (paragraph 0045). Becker states that suitable monomers include cyclohexylmethacrylate (paragraph 0051), which is stated as a suitable monomer for the composition disclosed by Inoue (see Inoue, paragraph 0037). Becker further states that isobornyl methacrylate can be used as a suitable monomer (Becker, paragraph 0051). Inoue, JP ‘104, Yamada, and Becker are analogous art because each reference pertains to photopolymerizable materials for flexographic printing plates. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to substitute cyclohexylmethacrylate for isobornyl methacrylate, as taught by Becker, in the composition disclosed by Inoue (modified with the teachings of JP ‘104 and Yamada, as described above) because cyclohexylmethacrylate and isobornyl methacrylate are known equivalents (see Becker, paragraph 0051).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120288682 A1 (Inoue) in view of JP 2009298104 A (JP ‘104) and US 20140370440 A1 (Yamada) as applied to Claim 1 above, and further in view of US 20160183659 A1 (Tashiro).
Regarding Claim 9, Inoue, JP ‘104, and Yamada disclose a photosensitive composition for flexographic printing plates that comprises monomers according to Formulas (1), (2), and (3). However, Inoue, JP ‘104, and Yamada do not specifically name tricyclodecane dimethanol diacrylate or tricyclodecane dimethanol dimethacrylate as (d3). Tashiro teaches a flexographic printing plate precursor that comprises a polymerizable monomer (paragraph 0014). The polymerizable monomer can be diethylene glycol dimethacrylate (Tashiro, paragraph 0134), just as in Inoue (Inoue, paragraph 0038), and is preferably an ester between an aliphatic polyhydric alcohol and methacrylic acid (paragraph 0134). One such compound named is tricyclodecane dimethanol dimethacrylate. Inoue, JP ‘104, Yamada, and Tashiro are analogous art because each reference pertains to resins for flexographic printing plates. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to substitute diethylene glycol dimethacrylate with tricyclodecane dimethanol dimethacrylate, as taught by Tashiro, in the composition disclosed by Inoue (modified with the teachings of JP ‘104 and Yamada, as described above) because tricyclodecane dimethanol dimethacrylate is a known equivalent of diethylene glycol dimethacrylate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                    

/PETER L VAJDA/Primary Examiner, Art Unit 1737   
09/29/2022